The 3,000 baskets of champagne marked “C. H.” was owned by Charles Heidsick & Co., and had been exported by them in the steamer Talisman, consigned to their agents in this city. The condemnation of the champagne was sought on the ground that it had been fraudulently invoiced below its market value. The agents filed a claim for the champagne, but, failing to appear when the ease was called, THE COURT [BLATCH-FORD, District Judge] directed a verdict for the government, condemning the champagne by default.